
	
		II
		112th CONGRESS
		2d Session
		S. 2208
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2012
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Export Apple Act to permit the export of
		  apples to Canada in bulk bins without certification by the Department of
		  Agriculture.
	
	
		1.Bulk shipment of apples to
			 Canada
			(a)Bulk shipment of
			 apples to CanadaThe Export
			 Apple Act is amended by inserting after section 4 (7 U.S.C. 584) the
			 following:
				
					4A.Bulk shipment
				of apples to CanadaNotwithstanding any other provision of this
				Act, apples may be shipped to Canada in bulk bins without complying with this
				Act.
					.
			(b)Definition of
			 bulk binSection 9 of the Export Apple Act (7 U.S.C. 589) is
			 amended—
				(1)by striking
			 Sec. 9.
			 That when used in this Act— and inserting the following:
					
						9.DefinitionsIn this
				Act:
						;
				(2)by redesignating
			 paragraphs (1), (2), (3), and (4) as paragraphs (4), (5), (3), and (1),
			 respectively; and
				(3)by inserting
			 after paragraph (1) (as so redesignated) the following:
					
						(5)Bulk
				binThe term bulk
				bin means a bin that contains a quantity of apples weighing more than
				100
				pounds.
						.
				(c)RegulationsNot
			 later than 60 days after the date of enactment of this Act, the Secretary of
			 Agriculture shall issue regulations to carry out the amendments made by this
			 Act.
			
